In an action to recover damages for personal injuries, the defendant Shahid Ullah appeals from an order of the Supreme Court, Kings County *1008(Dabiri, J.), dated October 26, 2007, which denied his motion for summary judgment dismissing the complaint insofar as asserted against him on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the appellant’s motion for summary judgment since there are questions of fact as to whether the plaintiff sustained a serious injury within the meaning of Insurance Law § 5102 (d) (see CPLR 3212 [b]; Marques v Conlon, 302 AD2d 566 [2003]). Spolzino, J.P, Santucci, Miller, Dickerson and Eng, JJ., concur.